This memorandum opinion was not selected for publication in the New Mexico Appellate
     Reports. Please see Rule 12-405 NMRA for restrictions on the citation of unpublished
     memorandum opinions. Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court
     of Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                   No. A-1-CA-36986

 5 MARK CHACON,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Brett R. Loveless, District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Bennett J. Baur, Chief Public Defender
13 William A. O’Connell, Assistant Appellate Defender
14 Santa Fe, NM

15 for Appellant

16                                 MEMORANDUM OPINION

17 HANISEE, Judge.

18   {1}    Defendant has appealed from convictions for unlawful taking of a motor

19 vehicle, conspiracy, and interference with communications. We previously issued a
 1 notice of proposed summary disposition in which we proposed to uphold the

 2 convictions. Defendant has filed a memorandum in opposition. After due

 3 consideration, we remain unpersuaded. We therefore affirm.

 4   {2}   The pertinent background information and applicable principles were set out

 5 in the notice of proposed summary disposition. We will avoid unnecessary repetition

 6 here, focusing instead on the content of the memorandum in opposition.

 7   {3}   Defendant continues to challenge the sufficiency of the evidence. [MIO 1-5]

 8 However, the testimony of the victim supplies ample support for the convictions. See

 9 State v. Soliz, 1969-NMCA-043, ¶ 8, 80 N.M. 297, 454 P.2d 779 (“As a general rule,

10 the testimony of a single witness is sufficient evidence for a conviction.”).

11   {4}   In his memorandum in opposition Defendant focuses on countervailing

12 inferences which might have been drawn, based upon his own testimony. [MIO 2]

13 “However, as a reviewing court, we do not reweigh the evidence or attempt to draw

14 alternative inferences from the evidence.” State v. Estrada, 2001-NMCA-034, ¶ 41,

15 130 N.M. 358, 24 P.3d 793. Moreover, the jury was free “to reject [Defendant’s]

16 explanation of his actions and to draw its own inferences based on the evidence.”

17 State v. Coffin, 1999-NMSC-038, ¶ 77, 128 N.M. 192, 991 P.2d 477.

18   {5}   Accordingly, for the reasons stated in our notice of proposed summary

19 disposition and above, we affirm.
1   {6}   IT IS SO ORDERED.


2
3                             J. MILES HANISEE, Judge

4 WE CONCUR:


5
6 M. MONICA ZAMORA, Chief Judge


7
8 JENNIFER L. ATTREP, Judge




                                  2